 88DECISIONSOF NATIONAL LABORRELATIONS BOARDthe R*s ogdent has engaged in unfair labor practices within the meaning ofSection,,a) (1) of the Act4 84 dascrimmatmg with respect to the hire and tenure of employment ofGary A.M'achaby the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (3) and(1) of the Act5The aforesaid unfair labor practices are unfair labor practices affecting cammerce within the meaning of Section 2(6) and(7) of the Act[RecommendedOrderomitted from publication ]Certain Teed Products CorporationandUnited Stone and AlliedProducts Workers of America,AFL-CIO-CLCCases 16-CA-p383 and X387October 19,1966DECISION AND ORDEROn Ju e 13, 1966, Trial Examiner Ivar H Peterson issued hisDecision in the above entitled proceeding, finding that the Respondend had engaged in and was engaging in certain unfair labor prattices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Examener's DecisionHe further found that the Respondent had not engagedin certain other unfair labor practices alleged in the complaint andrecommended that such allegations be dismissed Thereafter, theRespondent filed exceptions to the Trial Examiner's Decision and abrief in support, and the General Counsel filed cross exceptionsPursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three memberpanel JOhairlrianMcCulloch and Members Fanning and Jenkins]The board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no pre]udicial error was committed Therulings arehereby affirmed The Board has considered the entire rec.otd) In this case, including the Trial Examiner's Decision, the exceptiolisand, brief, and the cross exceptions, and hereby adopts the TrialExaminer's findings, conclusions, and recommendations, except to theextent modified hereinLie find it unnecessary to reach the question raised in the General Counsel a crossexdeptidn I concerning a continuing duty to bargain at least until August 121,965 byreason of the time consumed by the Respondent in requesting review of the RegionalDirector a decision at the beginning of the certification year The Trial Examiner treatedthis problem at footnote 16 of his DecisionWithout passing upon that facet of the8(a) (5) violation we fully agree with the Trial Examiner that the record here establishesa refusal to bargain as of June 26 1965 within a period of 1 year after the Union eJqly 2 19641, certificationAs to cross exception 2 We find merit in the General Counsel s contention that pendencyk nnieniedied unfair labor practices-in this ease extensive 8(a)(1) and(8) violations--found by the Board in its prior decision 153 NLRB 495 additionally warrants the Elidingof 8(a) (5) and(1) violation based upon the Respondents July 6 1965 withdrawal ofWognitlon Itseirbedto the unions apparent loss of majority161 NLRB No 11 CERTAIN-TEED PRODUCTS CORP89[The Board adopted the Trial Examiner's Recommended Orderand dismissed those portions of the complaint as to which no viola-tions have been found]TRIAL EXAMINERS DECISIONSTATEMENT OF THE CASEUpon charges duly filed1by United Stone and Allied Products Workers ofAmericaAFL-CIO-CLC hereincalled the Union against Certain Teed ProductsCorporation herein called the Respondent,theGeneral Counsel of the NationalLabor Relations Board by the Acting Regional Director of Region 16 issued aconsolidated complaint against the Respondent on August 11 1965 As amended atthe hearing the complaint alleged that the Respondent had engaged in unfair laborpractices violative of Section 8(a)(1) (3) (4) and(5) of the Act In its answertheRespondent denied that it had engaged in any of the alleged unfair laborpracticesPursuant to notice a hearing was held before Trial Examiner Ivar H Petersonin Hillsboro Texas on October27 to 29and November 15 to 19 1965 All parties'were represented by counsel and participated in the hearing Briefs submitted bythe General Counsel and the Respondent have been duly consideredUpon the entire record in the case and from my observation of the witnessesand their demeanor I make the followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent a Maryland corporation maintains its principal office and placeof businessinArdmore,Pennsylvania and plants in several States including theplant at Hillsboro Texas with which this proceeding is concerned,where it manu-factures various asbestos productsDuringthe yearpreceding issuance of the com-plaint the Respondent manufactured and shipped from the Hillsboro plant finishedproducts valued in excess of $50 000 directly to points outside the State of Texasand purchased and delivered to this plant raw materials valued in excess of $50 000from points outside the State of Texas The Respondent admits,and I find that itis engaged in commierce within the meaning of Section 2(6) and(7) of the Act.A THE LABOR ORGANIZATION INVOLVEDUnited Stone and Allied Products Workers of America,AFL-CIO-CLC is alabor organization within the meaning of Section 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA Backgroundand issuesThis is the third unfair labor practice proceeding involving the RespondentsHillsboro plant instituted by the Union after it commenced organizational activitiesin December 1961 In the first case decided by the Board on June 30 1964 2 It wasfound that by various acts and statements occurring in 1962 and 1963 the Respondent had violated Section 8(a)(1) of the Act and, in violation of Section 8(a)(2)of the Act had in January 1963 formed and thereafter dominated a SuggestionCommittee The Board further found that the Respondent had not violated Section8(a) (3) and (4) of the Act In the second case decided by the Board on June 251965 3 the Respondent was found to have interfered with the Section 7 rights of itsemployees by various acts and statements both before and after a Board conductedelection held on May 28 1964 and on the day after the election had discnminatonly discharged two employees and at about the same time unlawfully changedthe duties and reduced the wage rate of another employee Other allegations ofviolation of Section 8(a) (1) and(3) were dismissedI In Case16-CA-2888 charges were filed on June 28 1965 and in Case16-CA-2387on June 30 1965' Certain-TeedProducts Corporation 147 NLRB 1517' Certain-Teed Products Corporation158 NLRB 495 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe issues in the present proceeding areIWhetl#er the Respondent violated Section 8(a)(3) and (4) of the Act (a) bydischargingMickey Crist in May 1965 (b) by refusing to recall or rehire fouremployees-J B Bradshaw Clemmie Smith Eugene Knox and James C Riggs-m June 1965 and (c) by refusing and failing to promote James Corbin to a betterrated job in August 19652Whether the Respondent unlawfully refused to bargain with the Union certifled on July 2 1964 as the exclusive representative of the Respondents productionand maintenance employees by engaging in surface bargaining and refusing tomake economic counterproposals and by withdrawing recognition from the Unionon July 6 1965 and unilaterally placing in effect a wage increase on July 8 1965B The alleged discrimination in employment1The discharge of CristMickey Crist was first hired by the Respondent in September 1964 as a laborerin the manufacturing department under Foreman William Cole In January 1965after receiving a 10 cent increase at the end of his 90 day probationary periodCrest was assigned as a floorman at the end of the pipe manufacturinglineat noincrease inpay His duties in this capacity included stenciling pipe to indicate thedate size and shift assisting in operating an overhead hoist used to load pipe fromthe endof the conveyor line uponlargemetal trays and then by means of a forklift loading the trays of pipe on the autoclave train prior to the pipe being placedin the oven and the transporting and stacking pipe on the loading dockCrest signed a union authorization card in about December 1964 shortly aftercompleting his 90 day probationary period In April 1965 he authorized A J Shippey the union representativeengaged in organizationalactivities at the plant toinclude his name in a charge(Case 16-CA-2331) filed by the Union on April 29allegingthat theRespondent sinceOctober 30 1964 had discriminatorily withheldwage increasesfrom Crist and four other named employees Crist testified thatafter he was named in this chargeJames Landrumgeneral foremanof the manufactunng departmentobserved his work more closely than theretofore So far as therecord shows Cristengaged inno union activity except as stated above 4On May 26 1965 Crest caused considerable damage to the door frame of anoverhead door hitting it with an empty trayas he was backingthe forklift throughthe doorway coming from the dock area 5 After Plant Manager Naaman Rhoadesand General Foreman Landrum hadInspected the damageLandrumconferredwith Foreman Cole later in the day and shortly before 4 p in Cole dischargedCrist at the direction of Landrum According to Cole he and Landrum first considered giving Cnst a 5 day suspension but concluded that wouldn t do any goodand thereupon agreed to terminate him Jesse Hunt still employed asa floormanwith duties similar to those of Crist but on the following shift and who was a supporter of the Union testified that he spoke to Cole about 4 15 p m after observingCole speak to Crest and asked Cole what was the trouble with MickeyColereplied that he had to lay him off because matters had come to the point whereitwas either him [Cole] or MickeyThe General Counsel contends that Crest s discharge was in fact brought aboutbecause ofhis unionactivity and in reprisal for having permitted his name to beincluded in the charge filed a monthearlier allegingthat he and others had beenunlawfully deprived of wage increases The Respondents defenseisinsubstancethat the May 26 incident involving damage to the door frame was but the final incident of several involving Crist that had occurred after he became a floorman inJanuary and which demonstrated that he was a careless workmanAbout a month after beingassignedthe job of floorman at the end of the pipeconveyer line Crest admittedly damaged an air duct byraisingthe forklift too highwhile moving an empty pip-, tray For this so he testified Foreman Cole cautionedhim to be more careful Crist also testified that in March he bent an empty pipe trayby running into it with the forklift loaded with a tray of pipe it was necessary tosend the bent tray out of the plant to be repaired On another occasion during the*A complaint was issued in Case 16-CA-2331 on June 30 1965 hearing thereon wasindefinitely postponed on September 8 and on October 29 during the course of the hearingin the instant matter the Union s request to withdraw the charge was granted by theActing Regional Director5 John Taylor former maintenance mechanic on Cole sshift and presidentof the Unionlocal atthe time estimated the cost of repairing the damage at $80 or $90 CERTAIN-TEED PRODUCTS CORP91winter he ran the forklift oft the dock with no apparent damage being unableto stop its movement because there was ice on the dock Again Cole cautioned himto be careful One aspect of his job required that he stencil pipe indicating the classof pipe the date and the shift on which it was produced and to cut the properstencil for this purpose Foreman Cole testified that Cristwas forever getting thewrong date on the stencils and also misclassifying pipe Crist testified he had beencorrected about a month before his discharge for smearing the ink while applyingstencilsbut was unable to recall whether Cole had cautioned him about incorrectdatingCole further testified corroborated by employee Hunt who performed thesame job as Crist on the following shift that Foreman Bernart Lenart (also Leonand in the transcript) had several times complained to Cole about the untidy anddisorganized condition in which Crist left the dock area Crist acknowledged thatsuch complaints had been called to his attention by Cole more than once Cole alsotestified that Crist stacked pipe in the trays in such fashion that the pipe would hangover the ends of the trays with the result that when the trays were loaded in theautoclave the protruding pipe were apt to be broken by being bumped into pipe inthe other loaded trays Crist admitted that Cole had warned him about stacking thepipe properly inside the trays Finally Cole testified that Cnst took considerablymore time than was allowed on break periodsJohn Taylor who had been the shift maintenance mechanic on Foreman Cole sshift until he quit late in June 1965 and had been president of the Union local duriiig the latterpart ofhis employmenttestified to having three conversations withCole regarding the wbrk performance of Cnst and his discharge Early in MayCole told Taylor that Plant Manager Rhoades had talked to him (Cole) aboutMickey Cnstand some ofthe accidents in the plantapparently Rhoades hadmistakenly b.dieved that Crist rather than another forklift operator had damageda guide rail with the forklift Later Cole told Taylor that Roades and Landrumwere`watching James Corbin and Mickey Cristwhereupon Taylor wentand toldboth the boys to do their best and perk upAfter Crist s dischargeCole toldTaylor that he really didn t want to fire Mickey and had recommended a 5 daysuspension but that Plant Manager Rhoades said that he thought it would be bestifwe could just get rid of Mickey now and let him go I credit Taylor whosetestimony was uncontradictedThere is evidence that other forklift operators on occasion had mishapsresultingin damageIn one instance the operator was suspended for 3 days in otherinstancesno disciplinary action was taken The evidence however is too fragmentary to perand a comparative evaluation of the circumstancesThe facts set forth above which rest upon testimony that is virtually uncontrovtrted establish that Cnst was a somewhatcareless andinattentive workman In thecourse of about 5 months he had four mishaps in operating the forklift three ofthem resultingin damageto plant structures or facilities In addition Cost concededly had been cautioned about the manner in which he placed pipe in the autoclavetrays and maintained the dock area Foreman Cole s testimony that Cnstwasalways taking too long on his breakswhile uncontradicted impressedme as somewhat exaggerated both With respect to the frequency of such occurrences and thelength of time Crist overstayed the allotted break period However I accept Cole stestimony that on occasion Cristextendedhis break period that Cnsts relief manhad registered complaints about this with Cole and that Cole had spoken to Cnstabout itSo far as it appears Crist s union activity was limited to signing an authorizationcard and in April authorizing his name to be included with those of other employees in thecharge filed by the Union alleging discrimination in that raises had beenwithheld Presumably Crist also attended union meetings as did other union adherentsAside from the charge which listed Crist s name first as one of five employeesallegedly discriminated against there is no evidence that he took a leading role inenlistmg other employees to join in the charge or that any management representative or supervisor spoke to him about the charge or about any aspect of union activitiesTwo others named in this charge James Corbin and Maxie Riley were stillemployed at the time of the hearingWhile the issue is by no means free from doubt I conclude that the GeneralCounsel has failed to establish by a preponderance of the evidence that theRespondent discharged Crist on May 26 1965 because of his union activity orbecause he had authorized the filing of unfair labor practice charges in his behalfThe weight of the credited testimony persuades me that Crist was terminated onMay 26 because that day he had caused substantial damage to a door frame bystriking it with an empty tray he was transporting with the forklift Considering his 92DECISIONSOF NATIONALLABOR RELATIONS BOARDpastmishaps with the forklift and other shortcomings to which his attention hadbeen called during the few months he had worked at the take-off end of the pipemachine I think the Respondent could reasonably conclude that he was careless inthe operation of the forklift and generally deficient in the performance of his joband therefore should be terminated It will be recommended that the complaint bedismissed with respect to Cnst2Therefusal to rehire Bradshaw Knox and SmithBradshaw Knox and Smith had been firsthired by theRespondent as employeesin the shipping and receiving department on September 16 1963 They were laid offon May 29 1964 thereafter all three were recalled on one occasion(apparentlyin July) for 6 days of temporary employment and Bradshaw and Knox later wererecalled for 3 days in August Smith was not available on this last occasion whenthe Respondent sought to recall him Their layoff on May 26 1964 was found byTrial Examiner Nachman in his decision issued March 25 1965 not to have beendiscruninatonlymotivated the Board affirmed this finding in its decision issuedJune 25 1965 (153 NLRB 495)On Saturday June 12 1965 Bradshaw and Knox having heard that the Respondent was hiring some employees went to the plant to see Jack Shadle foreman of theshipping and receiving department under whomthyhad worked According toBradshaw and Knox when they asked Shadle whether the Respondent was recallingany former employees who had been laid off Shadle replied in the negative askedwhether any new employees were being hired Shadle responded that one mannamed Russell had been hired 6 Bradshaw testified that when he asked Shadle if heand Knox could file an employment application Shadle replied that it would not doany good as they already had applications on file and that Personnel Manager JohnLangford is not going to recall any of the old hands that he laid offBradshawtestified he asked three times why laid off employees would not be recalled and thatShadle answered he did not know why but we re just not going to do any recallingKnox testified to the same effect Shadle according to Bradshaw and Knox informedthem that Langford was then at National Guard camp and that nothing could bedone until Langford returnedShadle testified that Bradshawand Knox askedfor employment applications andthat he told them at that time that so far asknew they still had an applicationon file but I wasn t positive about it that the person for them to see wasMr Langford,that he was off to camp and would be back and that it appearedtome that they wouldn t need to make an application at that time until they hadtalked to himShadle denied that he told them the Company did not intend torecall or rehire anyone who had been laid offOn MondayJune 21 Bradshaw and Knox returned to the plant.Theyspoke toa guard stationed in the guardhouse who telephoned Langford s office The guardreported to them that Langford was tied up for the day and would not see anyone 9Smith testified that be called Langford at his home the evening of June 22 statedhe had heard the Company had been hiring and that he `wondered why I hadn tbeen recalledAccording to Smith Langford replied that he had hired one or twoemployees but didn t know whether any more would be hired Smith further testafled that he told Langford he had not had a chance to come by the plant to put inan application to which Langford replied there was no need for him to do so ashe already had one on file In answer to Smith s query about the chances of corniiigback to work, Langford replied that at that time he did not know that hewould have to check with Foreman Shadle and would get in touch with Smith if hiswork record was satisfactory Smith further testified that he made the call fromUnion Representative Shippey s motel room where a meeting of some employeeswas beingheld and at Shippey ssuggestionThe Respondents employment policy published in an employee handb9ok pro-vides that seniority and employment status are lost if an employee is absent, byreason of layoff or otherwise for 1 year or a period equal to the total length ofemployment whichever is the lesser Bradshaw Knox and Smith each had a totallength of employment of about 83'a months beginning in September 1963 According to Langford each lost his seniority and employment status in the middle of6A seniority roster prepared by the Respondent as of June 24 1965 shows one EdwardRussell in the shipping and receiving department with a seniority date of June 2 1965T Langford had been at National Guard camp from June 4 through June 20 andJune 21 was therefore his first day in the office in 2 weeks CERTAIN-TEED PRODUCTS CORP.93May 1965, pursuant to this policy. Therefoie, they were not thereafter carried onthe seniority list and, according to Langford, were "in the same category as any-one else seeking initial employment with us." The employee handbook further pro-vides that when additional employees are required, "qualified laid-off employeeswill be recalled in order of length of service before new employees are hired."Concerning the appearance of Bradshaw and Knox at the guard shack, Lang-ford testified that according to his notes, made at the time, this occurred at 10 a.m.on June 25, rather than at 8 a.m. on June 21 as they testified. In this, I find Lang-ford to be in error, and accept the testimony of Bradshaw and Knox as the recordshows Langford was in Dallas attending a negotiation session with the Union at thattime on June 25. Langford testified that he was "swamped" when Bradshaw andKnox sought to see him, as this was his first week in the office after NationalGuard camp, and that he told the guard to tell Bradshaw and Knox he could notsee them at that time. He further testified he did not then have any vacancies.With respect to Smith, Langford testified Smith telephoned him on "Saturdaymorning at 9 a.m., on July 12"-rather than on the evening of June 22 as Smithclaimed-and that he told Smith he had a full crew at that time. Langford statedhe "made a note in a little calendar book" of Smith's call and placed it in Smith'spersonnel folder. The notation was not produced. Here again I find Langford to bemistaken as to the date, as July 12, 1965, fell on a Monday and not a Saturdayas he testified; moreover, Smith impressed me as having a good recall of the dateand the circumstances under which he made the call. I find that Smith spoke toLangford on June 22.Langford testified that Smith was "a real good employee" and that Bradshawand Knox "were adequate, but in comparison to our other work force, they leavea lot to be desired." He stated that the three men would be considered for reem-ployment and hired if they were the best qualified applicants for the job. He alsotestified he had not advised Shadle that laid-off employees, including the threehere involved, would not be recalled.On June 21, while Bradshaw and Knox were in the guardhouse, and were toldLangford was too busy to see them, one R. B. Bearden was also there waiting tobe interviewed by Langford. A seniority roster as of June 24, 1965, submitted byRespondent to the Union at the June 25 negotiating session, lists two new employ-ees in the shipping and receiving department, Robert Bearden and Mark Davis,each with a seniority date of June 23, 1965. (As noted above, another newemployee, Russell, had been hired on June 2.)I am not convinced that Bradshaw, Knox, and Smith were not rehired orrecalled inJune 1965 because of their adherence to the Union or because chargesrespecting their original layoff in May 1964 had been filed. The layoffs were foundnondiscriminatory by the Trial Examiner in his Decision and by the Board in itsDecision, 153 NLRB 495. All of them had been recalled after their layoff, Brad-shaw and Knox twice and Smith once.It isclear that under the Respondent'sestablished policy thesethreemenhad lost their seniority and employment statusa month before they sought employment in June 1965. They were not, therefore,entitled to be recalled, and given preference over other applicants for employment,contrary to the impression they entertained as revealed in their testimony con-cerning their conversations with management. In view of this stated policy and thefurther requirement of written application, and considering that a new employee(Russell) had been hired in the shipping and receiving department on June 2, 10days before Bradshaw and Knox spoke to Foreman Shadle, the statement ascribedto Shadle by Bradshaw and Knox-to the effect that Respondent was "not goingto do any recalling"-is nothing- more than a statement of a long-established pol-icy and does not necessarily connote a discriminatory intent as to Bradshaw andKnox. I accept Shadle's account that they would have to see Langford to find outwhether they needed to file new applications in order to be considered for employ-ment, or whether their old applications would suffice for this purpose (as Shadleapparently thought). The reasonable inference, which I draw, is that Bearden andDavis, whose seniority date is June 23, 1965, had filed applications prior to June 21(when Bradshaw and Knox attempted to see Langford for that purpose) and hadin fact been hired by the time Smith talked to Langford the evening of June 22.So far as appears, none of the three men pursued his effort to be reemployed byactually filing a new employment application. Nor is there any evidence regard-ing what, if any, vacancies arose after the latter part of June.I have considered the fact that in prior proceedings the Respondent has beenfound to have committed substantial unfair labor practices. However, that does 94DECISIONSOF NATIONALLABOR RELATIONS BOARDnot automatically taint every subsequent action or permit suspicion to be substituted for proof Considering all the evidence I conclude that it falls short of establishing that BradshawKnox and Smith were discriminatorily refused recall orrehire in June 1965 because they had filed earlier charges of discrimination inconnection with their May 1964 layoffs Accordingly these allegations of the coinplaint will be dismissed3The refusal to rehire J C RiggsBy amendment of the complaint during the hearing the General CounselallegedthatRespondent had discriminated against Riggs by refusing to recall or rehirehim on or about June 22 1965 because of his union activity and because he hadfiled charges or given testimony in the prior proceeding In that case(153 NLRB495) the Board had found in agreement with the Trial Examiner that Riggs hadbeen discriminated against with respect to job duties and compensation fromMay 29 1964 In November 1964 while that issue was pending before the TrialExaminer Riggs quit the Respondents employ So far as appears Riggs first soughtto be rehiredby theRespondent on June 21 1965During the evening of June 21 Riggs without prior arrangement called at thehome of Foreman Shadle under whom he had previously worked According toRiggs the sum of the conversation was that he stated to Shadle that he had heardthat you re looking for some experienced help out at the plantShadle replied thatone man had been hired and indicated that about nine temporary employees wouldbe hired and that if he got anything good he would give me a buzzRiggs didnot attempt to see any other management officialShadle testified that Riggs came to his house said he understood the Respondent was hiring some people and that he was looking for a soft jobShadlereplied so he testified that the Respondent was hiring some new employees and ifa new epoxy pipe coating process ever gets going we may be hiring quite a numher of employeesThere was some talk about Riggs present job constructionwork and difficulties connected therewith Shadle testified he told Riggs that hewould keep Riggs in mind and the conversation then endedShadle does not do the hiring or interviewing of new employees in his department This function is performed by Personnel Manager Langford The latter testitledwithout contradiction that the Respondent has consistently followed thepractice of not rehiring permanent employees who voluntarily quit and that hispolicy applied to Riggs Langford referred to two other employees who had quitand later had been refused rehire pursuant to this policy although they otherwisewere desirable workersI find that the record does not support the allegation that Riggs was refusedrehire in June 1965 Riggs did not apply to Personnel Manager Langford,who doesthe interviewing and hiring His only contract was with Foreman Shadle On Riggsversion of their conversation Shadle said that if he got anything good he wouldgiveme a buzz Shadle s account is not materially different he testified he toldRiggsOkay, J C 111 keep you in mind Thus it seems plain that ForemanShadle expressed himself as willing to consider Riggs for employment should openings occur Riggs, however did nothing further to obtain work with the Respondent So far as appears no occasion arose for the Respondent to )apply to Riggsthe no rehiring policy to which Langford testified that the Respondent followedwith respect to employees who had quit There is no basis, in my opinion forconcluding that the Respondent unlawfully discriminated against Riggs by notrehiring him in June 1965 Accordingly this allegation of the complaint will bedismissed4 The failure to promote James CorbinDuring the hearing the complaint was amended to allege that James Corbinwas discriminatorily denied a promotion to the job of mixer operator on or aboutAugust 1 because of his union membership and activity and because his name wasincluded in charges previously filed (Case 16-CA-2331suprafootnote 4)Corbinwas employed July 6 1964 and worked under Foreman Cole as a floorman inthemanufacturing department,and working in that capacity at the time of thehearingCorbin testified that about the middle of August 1965 he first spoke to GeneralForeman Landrum about beingassignedto a mixer job on another shift whichhad become vacant because Malcolm Yeaman who had filled the job had quit.It appears that at the time of this conversation another employee Benme Nors afloorman about 6 months junior toCorbinhad been temporarily working as mixer CERTAIN-TEED PRODUCTS CORP95operator for the period after Yeaman quit (about a month) but had not beenclassified as such Corbins testimony is that Landrum on this occasion went downthe seniority list and stated that several floormen senior to Corbin had turned downthe job and that Corbin was in line for it As Corbin was going on vacation aboutSeptember 1 Landrum so Corbin testified stated that when Corbin returned fromvacationhe d check up and see what he could do for meAbout the middle ofSeptember after returning from vacation Corbin asked Landrum if anything hadbeen decided about the mixer job Landrum replied that matters were prettymixed up because of vacationand some quitsand stated that when we kind ofget things straightenedoutwellwe 11 check up on it and see about itAbout 2weeks later Corbinagain askedwhether a decision had been made on the mixerjob and Landrum replied that a decision had not been made 8Corbin passed his military physical examination on June 10 whichmade himsubject to 6 months active duty in the National Guard When Corbin firstspoke toLandrum about the mixer job in mid August Landrum asked abouthismilitaryservice status and Corbin said he had passed his physical The dayhe testifiedNovember 15 Corbin stated he had receivednotice toreport for duty on November 29 Corbin further testified that between the time hepassed his physical andwhen he last spoke to Landrum about the mixer job he told Foreman Cole thathe wasn t sure when he would be called into military serviceThe job of mixer operatorentailsmore responsibility than that offloorman andpays10 cents moreper hour According to Landrumitwould takemaybe 8months or a year to qualifyas a good mixeroperatorCorbin hadtemporarilyworked for 6 days operating the mixer whilehe was relief man Nors also asLandrum testified had had a littleexperienceoperating the mixer as relief manon his shift(whichwas differentfrom Corbin s shift)The unfair labor practicecharge(Case 16-CA-2331)namingCnstCorbin, andothers as having been discnminatonly denied raises was filed on April 29 1965and amendedon May 25 According to Corbin aboutJune 17 Foreman Colewarned him to do my work real good and watch out what I do because PlantManager Rhoades andGeneral Foreman Landrumweretrying tofind someexcuse to firemeCorbin further testified that Colesaid he didn t know whattheyhad againstme or why they didn t like me but he saidthat his feelings wasthat it was on account of the union activitiesCole was not questioned about hisconversationWhile the Respondent recognizes departmental seniority it does not follow asystem of strict seniority in making promotions The employee handbook providesthat employees are placed in jobs according to their experience qualifications, andabilityifability and workrecords are relatively equal preference will be givento thesenior employee"The handbookfurther provides that vacancies in jobsabove labor grade 3 (the job of mixer operator was above this grade)"whichcannot befilled bynormal move up the progression lines will be posted on thebulletin boardfor 24 hourshowever such vacancies may be filled immediatelypendingfinalselectionof the applicant "I infer fromLandruma testimony that atthe time of the hearing three ofthe four incumbentsin the job of mixer operatorhad not been so classifiedalthough they werebeing paid the rate applicable to thejob, and fromCorbins testimony that when he last spoke to Landrum early inOctober he was told no decision had been made on the mixerjob that Nors whowas in the normallineof progressionand on the shift on which the vacancyoccurredwas temporarilyplacedin thejob pending a final selectionAt the timeof the hearing Nors was stillcarried on the payrollas a floor man according toLangfordNo evidence was adduced by the Respondent questioning the ability or generalqualifications of Corbin for the job of mixer operator However itseemsevidentthat in viewof his limited experiencein doing the job for a brief period of 6 daysand the fact that substantialexperiencein it was required to become fully qualifiedhis imminent entry into the military service was a relevant factor to be consideredin determiningwhether toassignhim to the mixer operator job in mid Augustwhen hefirst asked for it At that time Nors had been performing the job for amonth Corbin testified that when he first spoke to Landrum aboutthe mixer jobLandrum asked whether he had passed his physical and Corbin replied that he had8 Landrum did not controvert Corbin s testimony about the foregoing conversations re-garding the mixer operator job Landrum testified he believed Corbin brought this matterup more than once but that he had never promised Corbin would get the job I creditCorbin s account of his conversations with Landrum 96DECISIONSOF NATIONAL LABOR RELATIONS BOARDI credit Corbins undemed testimony that in June Foreman Coletold Corbin todo hisworkreal good because Rhoades and Landrum were`trying tofind someexcuse tofireCorbinfor reasons not knownto Cole but which Colesuspectedor felt werebased on Corbins union activitiesHowever this opinion entertainedby Cole of the attitudeof Rhoades and Landrum towardCorbin is not shown tohave been based on anything morethan Cole sfeelingsI am unableto concludethat Cole s statement explains why 2 months laterCorbin wasnot given the mixeroperatorjob that becamevacantAt the time Corbinwas subject to being calledfor activeduty havingpassed hisphysicalexamination a factwhich Landrumascertainedupon inquiry For abouta month beforeCorbin asked about the jobNorshad been performingitUnder thesecircumstances I think the more reasonable inferenceis that Landrumconcluded not to placeCorbin in themixer jobthen beingfilled temporarily by Nors because Corbin wassoon due to be calledfor active duty I find that therewas no unlawful discrimination in the failure topromote Corbinand shallaccordinglydismiss this allegationof thecomplaintC The refusal tobarghinIThe negotiationsOn May 28 1964 the Union wona Board-conducted election among theRespondents productionand maintenace employees,9by a vote of 55 to 37, with 1challengedballot, out of approximately93 eligible votersThe Respondent filedtimely objections whichthe RegionalDirector ina Supplemental Decision issuedJuly 2 1964 found lackinginmerithe accordingly certthed the Union as theexclusive representative of the employees in the aforesaid unit, within the mean.sxc of Section 9(a) of the Act The Respondent filed a request for review withthe Boardwhich was denied on August 12 1964 asraising no substantial issueswarranting reviewThe parties first met for contractnegotiations on September 9 1964 Betweenthenand January 27 1965 whennegotiations were suspended not to be resumeduntil the following June 25 and 26 the Respondentand theUnionmet a total ofsome10 or 12 tunes The Unions contractproposals(other than wages) weresubmitted at thefirst meetingon October6 the fourth meeting,the Union madeitswageproposalAt the nextmeetingon November 5 the Respondent submitteda counterproposal on itemsother thanwages According to the undemed testimonyof Plant Manager Rhoadeshe and Joseph McGee,an international representativeof the Union who participated in the negotiations as the Union a crief spokesmanagreed that the economic or cost items would be bypassed until essential agreeanenthad been reachedon the wording of the other contract clauses .OMarvinMenaker attorneyfor theUnion who attendedallformalsessionsof thenegotiations and Plant Mapager Rhoades were the principal witnesses totestify regarding the contract negotiations.Neither ofthem testified in any detailconcerning the meetingsthatwere heldprior to June 24 and25, 1965 and it istherefore not possible to reconstruct the precise course of negotiations through thesheetingof January 26 and 27,1965 It is clear,however, that early in the negoti-ations the parties found themselves in serious disagiesnient regarding them positionson two interrelated items proposedby the Union (1) hours of workand shiftschedulingand (2)overtimeboth ofwhich represented substantial changes fromthe arrangements then in effectAt theconclusion of the November 12 and 13ineetthge, the Unionrefused tomodify its original proposals in regard to thesesubjects underwhich theRespondent claimed it wouldbe very difficultand uneco-nomical to operate At the January26 and 27 sessions a mediatormet with theparties butno progress was made on these so-calledhardcore items Plant Manager Rhoades testified without contradiction that the mediator commented at theend ofthe January 27 meeting thatthe parties appeared to be at a complete dead6 The unit found appropriate was described as follows in the Regional Directors De-cision and Direction of ElectionAll production and maintenance employees includingplant clerical employees and shipping and receiving employeesat the EmployersHills-boroTexas plant but excluding office clerical employees machine tenders inspectorsstoreroom men laboratory technicians technical and professional employees guards watchmen and supervisors as definedin the ActThe Respondent admits and I find that thisunit is appropriate within the meaning of Section 9(b) of the Act10McGee did not testify CERTAIN-TEEDPRODUCTS CORP97lock andsuggestedno furthermeetings bescheduled until somechange of posetion occurred From the conclusion of the January 27 meeting until June 1 whentheUnion asked for a further meeting no effort was made by either party toresume negotiationsOn June 1 1965 Menaker counsel for the Union wrote to Respondents counselGeorgeSmithsuggesting a meeting during theweek of June 7 tocompletework on the contractHe noted that the Union had reviewed its position andassumed that the Respondent had done likewiseand expressedthe belief that itwould be desirable to meet for the purposesof consummating our negotiations andarrivingat a collectivebargaining agreement as soonas is reasonably practicalMenaker also statedthat the Union `would very much look forward toreceivingthe rest ofthe company s counterproposalat the next meeting apparently referring to the Respondents wage offer On June 8 Smith wrote to Menaker confirming arrangementsfor anegotiation session in Dallas on June 25Both Menakerand Rhoades testified concerning the negotiationsat the June 25and 26 meetings their accounts are notinmaterial conflict 11The June 25 meeting beganat 10 30and lasted untilabout 3 pan, when Rhoades and Langfordleftbecause of an emergency at the plant necessitatingRhoadesattentionDuringthis meetingthetUnion yieldedto the Respondents position regardingwork, schedtiling and overtime the two hardissuesseparating the partiesAgreement wasalso reached on other issues of a less critical characterAlthoughthe Union severaltimes askedfor theRespondents position on wages, it was not forthcomingAt the outset of the Saturday June26 meetingwhich began at 10 15 companyrepresentativesadvised that the parties should meet through the lunch hour in orderthat Respondents attorneyMr Smith could depart on a 2 p in flight to AtlantaDuring the Saturdaymeeting theUnionagainunsuccessfully asked for theRespondent s wage proposalAccording toMenaker s undenied testimony theUnion then proposed that it was prepared to accept as part of the contract (1) theentire company proposal of November the 5th 1%4asmodified by our discussions(2)the company handbookasmodifiedtherein in our discussions" and(3) those portions of the Unions originalproposal that had been agreedto, if the Respondent would agree to arbitration and voluntary checkoff of uniondues, and providedagreementwas reachedon wagesAt this point which was about12 15 p.m the Respondents representatives asked for a recess so that Plant Manager Rhoades couldconfer bytelephone with his superiors Rhoades was unable toreach either of the superiors be attempted to call, but did ascertain that both wereen route to attend aconventionin Portland Oregon. After the Respondents representatives had been in recess about 30 minutes or more,Langford returned to themeeting room,reportedthatthe effort to reach higher management had been unsuc-cessful,and suggested that the partiesadjournThe Umon objectedto adjourningand particularlyto thefailure of the Respondents representatives to return todiscuss and arrange for another meetingHowever the Respondents representa-tivesdid not returnto the meeting room and the matter of a further meeting wasleft for future arrangement.On June 28 Menakerwrote to Smith requestinga meetingfor furthernegotiabons beginningThursday July 1, 1965 andcontinuinguntil we reachan agreementor breakdownHe also expressed disappointmentat the Respondents failure tocomeforward withany answerto our proposal andin particularthe wage pro-posalSmithreplied by telegramon July1stating he was engaged in long acheduled negotiationson July 1 and possibly July 2,' and that he would be "in latercontact withMenaker Smithdid notcontact Menaker abouta future meeting Thenext communicationfrom ttheRespondentto the Unionwas the following letterfrom Rhoades to McGee dated July 6I would like to officially advise you of something which we both have beenobviouslyaware of for some good number of daysThat is we do not feel thatyourUmon either does or has,for the past months represented a majority ofour employees within the bargaining unit in which we held the last LaborBoard ElectionWe do therefore decline to recognize your organization asthe collective bargaining agent of our above mentioned employeesn Rhoades testified after a 2 week recess in the hearing He stated he had read Menaker searlier testimony and that in substance it seemed quite correct264-188-67-vol 181-8 98DECISIONSOF NATIONALLABOR RELATIONS BOARDFrom all the indications and information which we have received it isapparent as were your actions apparent in our last negotiations sessions thatyour organization no longer represented our employees and that you were fullyaware of this fact2The decertification movementAbout the middle of May 1965 Rayford Allen an employee told Plant ManagerRhoades that a group of employees would like to work on a decertification petstionRhoades testified he told Allen that his procedure should be to contact thedirector of the Regional Office of the Board in Fort Worth and that he wouldhave Personnel Manager Langford supply Allen witth the necessary information forthat purpose According to Rhoades he also told Allen that activity in support ofthe decertification effort must be conducted completely during non work time andoff the company propertyRhoades testified that it seemed to be common knowledge that there was a petition being worked upUnder date of June 281965Robert Jones an employee active in the decertffication movement wrote to Plant Manager Rhoades requesting for myself and inbehalf of a majority of the employees of the Hillsboro plantwho join withme in this request that the Respondent not recognize the Union and advising`that we do not want this or any other union to represent us in any wayRhoadesreplied by letter dated June 29 stating that he felt that this matter should bedecided by the National Labor Relations Board and therefore suggest that you contact them in regard to this matterOn Saturday July 3 employee Jones called at Rhoades home and handed hima letter dated July 2 together with a petition bearing the names of 55 of theRespondents employees Jones letter referred to the request in his earlier letter ofJune 28 that the Company not recognize the Union and then continuedIn further pursuance of such request and advise I wish to take this meansto deliver to you the enclosed photocopy of Petition addressed to the NationalLaborRelations Board containing the signaturesof 54 of thepresent employeesof the Hillsboro Plant of Certain Teed Products Corporation such Petitionhaving been signed by all of said employees within the last three weeks Youwill of course note that such Petition requests the NationalLaborRelationsBoard to conduct an election to decertify the above named Union and expressesour desire not to be represented by said UnionThe text of the petition, headedPETITION TO THE NATIONAL LABORRELATIONS BOARD is as followsWe the undersigned employees of the Hillsboro Texas Plant of Certain TeedProducts Corporation do hereby petition and request the National Labor Relations Board to conduct and hold an election for the purpose of decertifyingthe Labor Union at said Hillsboro Plant of Certain Teed Products CorporaLion the name of said Union being United Stone and Allied Products Workersof AmericaWe do not desire to be represented for purposes of collectivebargainingby this orany other unionRhoades testified that during the period from mid May when he was firstapproachedby Allenconcerning the decertification effort, until he received theJune 28 letter from Jones he was aware of a petition being circulated as many ofthe employees approached him about it He testified however that he avoideddiscussing the petition as suchwith individual employeesHe did not issue anyinstructions to supervisors concerning the circulation of the petition and testifiedthat no instances of activity in support of the petition being conducted during workmg time or on company property came to his attentionRhoades turned the petition over to Langford on July 5 Langford compared thenames of the petition against the payroll or seniority listHe did not check forauthenticity of signatures because he had no doubt about the genuineness of thesignaturesRhoades testified that as a result of receiving the petition,and afterconsulting with counsel he wrote the July 6 letter to McGee withdrawing recognition of the Union 12v It appears that Jones and Allen the employees promoting the decertification movetook the petition to the Regional Office and according to Langford s testimonial accountof what the employees reported to him were told that no election could be held becauseof pending charges and that the petition was deficient in that it did not show the datesthe signatureswere affixed Neither Jones nor Allen testified CERTAIN-TEED PRODUCTS CORP99There is undenied testimony which I credit that General Foreman Landrumand Personnel Manager Langford each encouraged an employee to join in thedecertificationmovement Ronnie Gwin still employed by the Respondent testifiedthat during the period the petition was being circulated Landrum came to him onthe job and asked How s the petition coming and whether Gwin had signed it yetGwin who testified he was a company man at that time said he had not signedand asked LandrumDoyou think it would do any good' Landrum replied Itmust do some good There s twenty nine names on itWhy don t you get onit?Gwin testified he told Landrum he had been waiting for someone to bring thepetition to him Either that or the following evening Jones brought the petition toGwm s home stating that Jun [Landrum) sent me over here for you to sign thisGwm told Jones that he did not particularly wish to sign but did soLarry McCulloch testified that about July 7 1965 while at work Langford askedhim referring to the petition whether McCulloch had jumped on the band wagonyetthat the petition had 55names on itand if McCulloch would sign `we 11 probably have sixtyLangford also told McCulloch that well have to getit [the petstion] resigned because it was not dated In answer to Langfords specific inquirywhether McCulloch would signMcCulloch repliedSurehowever the petitionwas not thereafter presented to him and he did not sign3The wage increasesAs found above the Respondent did not make any counterproposal respectingwages at the June 25 and 26 negotiatingsessionsAt these sessions the Union repeatedly requested that the Respondent state its position on wages particularly after theUnion had stated its acceptance of the Respondents November 1964 proposals onnoneconomic issues asmodifiedin negotiationsand its willingness to execute a contract on the basis of the terms as then tentatively agreed to provided the partiesreached an accord on arbitration checkoff and wages However the Respondentdid not make a wage proposal at that time as Rhoades testified he deemed it necessary at this point to advise his superiors of the status of negotiationsAccording to Rhoades the Respondent had last granted a generalwage increasein about June 1963 in accordance with its policy of normallymaking a wage surveyevery year on about the July anniversary date of theopening ofthe plant As foundin the priorcase(153 NLRB 495) the Respondent after the Union was certifiedsuspended the operation of its wage progression plant pursuant to which meritincreaseshad theretoforebeen given contendingthat it wouldbe unlawful for itunilaterally to grant suchincreasesThis action suspending merit increases wasfound violative of Section8(a)(1) inthe Boards decision issued June 25 1965Thus as of the tune the Respondent withdrew recognition from the Union onJuly 6 1965no generalincrease had been granted since June 1963 and meritincreaseshad been suspended since the Unions certification on July 2 1964On July 8 2 days after withdrawing recognition from the Union Plant ManagerRhoades inseparate notices to employees announced a general wage increase andalso the resumption of merit increases retroactive to June 1 1964 The announcemerit of thegeneral increaseswhich amounted to about 12 cents per hour was asfollowsI am happy to report that the home office has approveda general increasefor all hourly employees The amount of the increase which each will receivewill be explained to you by your supervisorThe increase will be effective with the payroll period beginning July 12 1965The notice relating to merit increases read as followsWe are pleasedto announcethatthe personneland payrolloffices are in theprocess of calculating merit increases for all affected employees since June 11964 Theseincreases will be reflected in thecheckcovering the pay periodbeginningJuly 12 The amounts which haveaccrued since June1, 1964, willbe issuedin separatechecks as soonas the payroll department can completetheir calculationsThe Company has always taken the position that once the question wasresolved concerning the legal status of these merit increases it would act andgrant them once it was free to do so We are now able to do this 1313 The lastparagraphis obviouslya referenceto the Respondent a positionin the Boardcase referredto above finding that the suspensionof merit increases was in the circumstances violative of Section 8(a) (1) of the Act 100DECISIONS OF NATIONAL LABOR RELATIONS BOARD4 Concluding findingsAlthough the complaint alleges that the Respondent violated Section 8(a)(5)on various dates prior to June 25 1965 as well as thereafter the evidence is tooinsubstantial to warrant finding any unlawful refusal to bargain in the events thatoccurred before June 25 On this aspect of the case therefore inquiry focuses uponthe Respondent s conduct during the negotiationsessionson June 25 and 26 and theevents which followed thereafter culminating in the withdrawal of recognition onJuly 6 and on the announcement of wage increases on July 8By noon of June 26 the Union had receded from its demands which had causedthe apparent deadlock in negotiations the preceding January It had accepted theRespondents November counterproposal as therefore modified, thus eliminating thehard core issues of work scheduling and overtime In other areas the parties werein basic agreementAside fromwages the only open itemswere arbitration andcheckoff and the term of the agreement These items had not presented any particular difficulty Instead of responding to the Union s request for a statement ofposition on Wages the Respondents representatives recessed in order toreport tohigher management and when that effort was unsuccessful the Respondent a reprosentatives adjourned the meeting over the Union s protest and without arrangingfor the resumption of negotiationsIn view of the fact that Rhoades as he testified had been given full authority`way back in September to conclude a contract his explanation for not discussingwages or making any offer in that regard on June 26-that he felt it proper to mymanagement before going further to bring them up to date on the progress ofnegotiations-impresses me as being more consistent with a purpose to stall negotiations than with a desire to bring them to a mutually satisfactory conclusion Fromall the circumstances I infer that on June 26 the Respondent refused to make anystatement on wages because it had already decided to break off bargaining with theUnion and to withdraw recognition from the Union That the Respondent did notin fact accord the Union recognition as the exclusive representative on June 26 towhich it was entitled under the well-established rule that the majority status of aunion certified by the Board may not be questioned for the period of 1 year followmg certification absent unusual circumstances not present here,34 is apparent fromthe Respondents letter of July 6 formally dec)Aamg to recognize the Union In thatletter Rhoades stated that the Respondent had felt for the past months that theUnion had not represented a majority and that the Unions actions(not specified)at the last negotiations sessions revealed thatyourorganization no longer represented our employeesSignificantlyRhoades did not refer to the decertificationpetition he had received on July 3 as the basis for withdrawing recognition whichwould have been the logical course if a determination to question the Union smajority status had not been made and acted upon prior lo the receipt of the petition In short I view Rhoades July 6 letter not as stating a new position occasionedby the receipt of the decertification petition on July 3 (2 days after the expirationof the certification year)but as formalizing and confirming the state of mind whichprompted the Respondent on June 26 within the certification year to refuse tomake a counterproposal on wages and to break off negotiationsI conclude and find that the Respondent terminated negotiations on June 261965 in derogation of the Union s status as the certified and exclusive representative of employees in an appropriate unit and that since this action was taken priorto the expiration of the Union s certification year the Respondent cannot avail itselfof the asserted doubt that the Union on or before June 26 had lost its majoritystatus, even though such doubt may have beep raised in good faith 15 1 find therefore that the Reespopdept unlawfully refused to bargain in violation of Section8(a)(5) and, (t) of the Act Consistent with the foregoing findings, I also find thatthe Respondent,by formally withdrawing recognition from the Union on July 614 RayBrooks v N L R B348 U S 96Celanese Corporation of America95 NLRB 665ss SeeCelanese Corporation of America95 NLRB 665 at 672during the certification year an employer cannot absent unusual circumstances lawfully predicate a refusalto bargain upon a doubt as to the union s majority even though that doubt is raisedin good faith CERTAIN-TEED PRODUCTS CORP101and by announcing a general wage Increase on July 8 engaged in further conductviolative of its duty to bargain in good faith with the Umon isIVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forthin sectionIII, C, aboveoccurring inconnection with the operations of the Respondent described in section I abovehave a close intimate and substantial relation to trade traffic and commerce amongthe several States and tend to lead to labor disputes burdening and obstructing cornmerce and the free flow of commerceV THE REMEDYHaving found that the Respondenthas engaged in certain unfairlaborpractices,itwill be recommendedthatit cease and desisttherefromand take certain affirma-tiveaction designed to effectuate the policies of theAct. To remedythe Respondent sunlawfulrefusalto fulfillits statutory bargaining obligation,I recommendthat it bargainon requestwith the Unon, asthe exclusive representative of 14employees in the unit found appropriate herein and if an understanding is reachedembody suchunderstanding in a signed agreement I also recommend that theRespondentpost at its plant the attachednotice markedAppendix "Upon the basisof the foregoing findings of fact and upon the entire recordin the case I make the following1The Respondent is engaged in commercewithin themeaning of Section2(6) and(7) of the ActCONCLUSIONS OF LAW2The Union is a labor organization within the meaning of Section 2(5) of the Act3All productionand maintenance employees,including plant clerical employeesand shipping and receiving employees at the Respondent s Hillsboro Texas,plant,but excluding office clerical employees,machine tenders inspectors, storeroommen laboratorytechnicians technical and professional employees guards, watch-men and supervisors as definedin the Actconstitute a unit appropriate for thepurposes of collectivebargainingwithin themeaning of Section 9(b) of the ,Act.4 At alltimes sinceJuly 2 1964 the Unionhas been the exclusive bargainingrepresentative of the employees in the aforesaid appropriate unit within the meaning of Section 9(a) of the Act5By refusing on and afterJune 26 1965,to recognize and bargaincollectivitywith the Unionas the exclusive representative of the employees in the aforesaidappropriate unit the Respondent has engaged in unfairlaborpractices within themeaning of Section 8(a) (5) and(1) of the Act6The aforesaid unfair labor practices are unfair labor practices affecting coinmerce,within the meaning of Section 2(6) and(7) of the Act7 In otherrespects alleged in the complaint the Respondent has not engagedin unfairlaborpracticesRECOMMENDED ORDERUpon the basisof the foregoingfindings of fact andconclusions of law, andupon the entire record in the case it is recommended thatCertain TeedProductsCorporation,Hillsboro Texas its officers,agents,successors and assigns, shall1Cease and desist from(a)Refusing to recognize and bargaincollectivelywithUnitedStone andAllied Products Workers of America AFL-CIO-CLC as the exclusiverepresentsLiveof all production and maintenance employees including plant clerical employees and shipping and receiving employeesemployed bytheRespondent at itsu In his brief counsel for the General Counsel contends that the certification yearshould date from August 12 the date upon which the Board rejected the Respondentsrequest to review the Regional Director a action of July 2 dismissing the objections of theRespondent and certifying the Union As I understand the law however the certificationyear dates from the certification and is not extended by a period equal to the time clapsIng between the date of certification and the date a request for review is denied Sectionfi(b) of the Act provides that a review by the Board of any action of a Regional Directorpursuant to the delegation of powers under Section 9shall not unless specificallyordered by the Board operate as a stay of any action taken by the regional directorThis provision would appear to indicate that the certification was operative when issuedand its effectiveness not affected or stayed by a request for review unless the Board orderedotherwise Accordingly I have regarded the certification year as dating from July 2 1964 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDHillsboroTexas plant but excluding office clericalemployeesmachine tendersinspectorsstoreroommen laboratorytechnicianstechnicaland professionalemployees guards watchmen and supervisors as defined in the Actconcerningrates of pay wages hours of employment and other terms and conditions ofemployment(b) In any like or related manner interfering with restraining or coercing itsemployees in the exercise of their rights to self organization to form labor organszations to join or assist the above named Union or any other labor organizationto bargain collectively through representatives of their own choosing and toengage in other concerted activities for the purpose of collectivebargaining orother mutual aid or protection or to refrain from any and all such activities2Take the following affirmative action which is necessary to effectuate thepoliciesof the Act(a)Upon request bargain collectively with the above named Union as theexclusive representative of all the employees in the unit described above concerning rates of pay wages hours of employment and other conditions of employ-ment and if an understanding is reached embody suchunderstanding in a signedagreement(b) Post at its plant in Millsboro Texas copies of the attached notice markedAppendix 17 Copies of said notice to be furnished by the Regional Director forRegion 16 after being duly signed by a representative of the Respondent shallbe posted by the Respondent immediately upon receipt thereof andmaintainedfor a period of 60 consecutive days thereafter in conspicuous places including allplaces where notices to employees are customarily posted Reasonablestejis shallbe taken by the Respondent to insure that said notices are not altered defacedor covered by any other material(c)Notify the Regional Director for Region 16 in writing within 20 daysfromthe date of receipt of this Decision and Recommended Order what stepsthe Respondent has taken to comply herewith 1817 In the eventthat this Recommended Order is adopted by the Board the words aDecisionand Order shall be substituted for the words the Recommended Order of aTrial Examinerin the notice In the further event that the Board s Order is enforcedba decree of a United States Court of Appeals the words a Decree of the United StatesCourt of Appeals Enforcing an Order shall be substituted for the words a Decisionand Order>e In theeventthat this Recommended Order is adopted by the Board this provisionshall be modifiedto readNotify theRegionalDirector for Region 16 in writing within10 daysfromthe date of this Order what steps the Respondent has taken to complyherewithAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National LaborRelations Act as amended we hereby notify our employees thatWE WILL NOTrefuse to bargain collectively upon request with United Stoneand Allied Workers of AmericaAFL-CIO-CLC as the exclusive representative of all employees in the bargaining unit described below of in any likemanner interfere with restrain or coerce our employees in the exercise oftheir right to self organization to form labor organizations to join or assistthe above named Union or any other labor organization to bargain collectivelythrough representatives of their own choosing and to engage in other concerted activities for the purpose of collective bargaining or other mutual aidor protection or to refrain from any and all such activitiesWE WILL bargain collectively upon request with the above named Unionas the exclusive representative of all our employees in the bargaining unitdescribed below with respect to rates of pay wages hours of employmentand other terms and conditions of employment and if an understanding isreached embody such understanding in a signed agreement The bargainingunit isAll production and maintenance employees including plant clerical employ-ees and shipping and receiving employees at our Hillsboro Texas plant ROBERTSHAW CONTROLS COMPANY103but excludingoffice clericalemployees,machine tenders,inspectors,store-room men,laboratorytechnicians,technical and professional.employees,guards,watchmen,and supervisors as definedin the Act.CERTAIN-TEEDPRODUCTS CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain postedfor 60 consecutive daysfrom the date of posting,and must not be altered,defaced,or coveredby anyother material.If employeeshaveany questions concerningthisnotice or compliance with itsprovisions,theymay communicatedirectly with the Board'sRegional Office, SixthFloor,MeachamBuilding,110West Fifth Street, Fort Worth, Texas 76101, Tele-phone 335-4211,Extension 2145.Robertshaw Controls Company, Acro DivisionandInternationalUnion,United Automobile,Aerospace and Agricultural Imple-ment Workers of America,UAW-AFL-CIORobertshaw Controls Company,Acro DivisionandInternationalUnion,United Automobile,Aerospace and Agricultural Imple-ment Workers of America,UAW-AFL-CIO,Petitioner.Cases9-CA-3606 and 9-AC-1.October 19, 1966DECISION AND ORDEROn January 11, 1966, Trial Examiner Thomas A. Ricci issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Examin-er'sDecision. The Trial Examiner also found that the Respondenthad not engaged in certain other alleged unfair labor practices andrecommended dismissal thereof. Thereafter, the General Counsel andthe Charging Party filed exceptions to the Trial Examiner's Decision,and briefs in support of their exceptions. The Respondent filed cross-exceptions with a supporting brief. The Charging Party filed a replybrief to the Respondent's cross-exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, cross-exceptions and briefs, and161 NLRB No. 2.